Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“ACT”), OR UNDER ANY STATE SECURITIES LAW AND THIS NOTE MAY NOT BE PLEDGED,
SOLD, ASSIGNED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT WITH RESPECT THERETO UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAW, OR UNLESS THE DEBTOR RECEIVES AN OPINION OF COUNSEL, SATISFACTORY TO THE
DEBTOR, THAT SUCH REGISTRATION IS NOT REQUIRED.
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE OBLIGATIONS EVIDENCED
BY THIS CONVERTIBLE SUBORDINATED NOTE ARE SUBORDINATED TO THE PRIOR PAYMENT IN
FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE SUBORDINATION AGREEMENT
HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE
SUBORDINATION AGREEMENT DATED AS OF MARCH 15, 2011 (AS AMENDED, RESTATED,
SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) IN
FAVOR OF U.S. BANK NATIONAL ASSOCIATION (TOGETHER WITH ITS SUCCESSORS AND
ASSIGNS, AND THE OTHER HOLDERS, IF ANY, OF THE SENIOR OBLIGATIONS IDENTIFIED
THEREIN) AND (II) THE RIGHTS OF THE HOLDER OF THIS NOTE HEREUNDER ARE SUBJECT TO
THE LIMITATIONS AND PROVISIONS OF THE SUBORDINATION AGREEMENT.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THE TERMS OF
THIS CONVERTIBLE SUBORDINATED NOTE, THE TERMS OF THE SUBORDINATION AGREEMENT
SHALL GOVERN.  ADDITIONALLY, THE OBLIGATIONS EVIDENCED BY THIS CONVERTIBLE
SUBORDINATED NOTE ARE SUBORDINATED TO THE PRIOR PAYMENT IN FULL OF THE
OBLIGATIONS UNDER THOSE CERTAIN SUBORDINATED SECURED NOTES DATED FEBRUARY 4,
2011 IN THE AGGREGATE PRINCIPAL AMOUNT OF $2,000,000 (TOGETHER WITH THE SENIOR
OBLIGATIONS, THE “SECURED OBLIGATIONS”).


EQM TECHNOLOGIES & ENERGY, INC.
 
CONVERTIBLE SUBORDINATED NOTE
 
$__________
March 15, 2011



FOR VALUE RECEIVED, EQM TECHNOLOGIES & ENERGY, INC., a Delaware corporation (the
“Debtor”), promises to pay to the order of __________________ (the “Holder”), or
its registered assigns, the principal amount of __________________ DOLLARS
($________), in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public or private
debts, together with interest as set forth herein (the “Loan”).
 
1.           Payment of Interest and Principal on the Loan.  All unpaid
principal, together with any then accrued and unpaid interest and any other
amounts payable hereunder, shall be due and payable on the third anniversary of
the date hereof (the “Maturity Date”).  If any payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday under the laws of the United
States of America or the State of Delaware, or both, the due date thereof shall
be extended to the next business day and interest shall be payable for any
principal so extended for the period of such extension.  Payments of principal
and interest are to be made at the address provided herein for the Holder (or at
such other place as the Holder shall have notified the Debtor in writing at
least five (5) days before such payment is due) or by wire transfer pursuant to
the Holder’s written instructions.  Unless Debtor is otherwise notified by
Holder in writing, all payments due hereunder shall be made to Holder at
_______________________________.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Ranking.  Payment of all or any portion of the outstanding
principal amount of this Note and all interest hereon, including prepayments,
shall be pari passu in right of payment and in all other respects to the other
Notes.  Payment of all or any portion of the outstanding principal amount of
this Note and the other Notes, and all interest hereon and thereon, including
prepayments, shall be junior and subordinated to the prior payment in full of
the Secured Obligations.  Except with the consent of all Note holders, Debtor
shall not prepay any holder of any of the Notes.  In the event the Holder
receives payments in excess of its pro rata share of the Debtor’s payments to
the holders of all of the Notes, then the Holder shall hold in trust all such
excess payments for the benefit of the holders of the other Notes and shall pay
such amounts held in trust to such other holders pro rata upon demand by such
holders.
 
3.           Interest.  (a)  Interest shall accrue on the unpaid principal
balance of this Note at the rate of ten percent (10%) per annum.  Interest shall
be calculated from and include the date hereof and shall be calculated on an
actual/360-day basis.
 
  (b)           Notwithstanding anything to the contrary contained herein, in no
event shall this or any other provision herein permit the collection of any
interest which would be usurious under applicable law.  If under any
circumstances, whether by reason of advancement or acceleration of the maturity
of the unpaid principal balance hereof or otherwise, the aggregate amounts paid
under this Note shall include amounts which by law are deemed interest and which
would exceed the maximum rate permitted by law, Debtor stipulates that payment
and collection of such excess amounts shall have been and will be deemed to have
been the result of a mistake on the part of both Holder and Debtor or the holder
of this Note, and the party receiving such excess payments shall promptly credit
such excess (only to the extent such payments are in excess of the maximum rate)
against the unpaid principal balance hereof and any portion of such excess
payments not capable of being so credited shall be refunded to Debtor.
 
4.           Conversion at the Option of the Holder.
 
 (a)           At any time while any portion of the principal or interest of
this Note is outstanding, the Holder may give Debtor written notice of its
intention to convert (the “Voluntary Conversion”) all or any portion of the
outstanding principal and/or accrued but unpaid interest on this Note into such
number of shares of Debtor’s common stock, par value $0.001 per share (the
“Common Stock”), equal to the amount to be converted divided by the Conversion
Price in effect at such time.  Upon receipt of the Holder’s written notice,
Debtor shall cause certificates representing those shares to be delivered to the
Holder within five (5) business days of Debtor’s receipt of such notice.  The
person or persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the date the applicable conversion
notice is given.
 
 
2

--------------------------------------------------------------------------------

 
 
 (b)           The “Conversion Price” initially shall be $0.40 and shall be
subject to adjustment as set forth below.  The Conversion Price shall be
adjusted proportionally for any subsequent stock dividend or split, stock
combination or other similar recapitalization, reclassification or
reorganization of or affecting the Common Stock.
 
 (c)           If Debtor shall at any time or from time to time after the date
hereof issue or sell any additional shares of Common Stock, or other equity or
debt securities convertible into Common Stock, in exchange for consideration in
an amount per share of Common Stock (on an as converted basis, if applicable)
less than the Conversion Price at the time such securities are issued or sold,
then the Conversion Price immediately prior to such issue or sale shall be
reduced to a price determined by dividing:
 
(i)           an amount equal to the sum of (A) the number of shares of Common
Stock outstanding immediately prior to such issue or sale multiplied by the then
existing Conversion Price, plus (B) the consideration, if any, received by
Debtor upon such issue or sale; by
 
(ii)          the total number of shares of Common Stock outstanding immediately
after such issue or sale.
 
 (d)           In case of a Change of Control (as defined below), instead of
receiving shares of Common Stock upon conversion of this Note, the Holder shall
have the right thereafter to receive the kind and amount of shares of stock and
other securities, cash and property that the Holder would have owned or have
been entitled to receive immediately after such Change of Control had the same
portion of this Note been converted immediately prior to the effective date of
such Change of Control and, in any such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section 4 with respect to the rights and interests thereafter of the Holder, to
the end that the provisions set forth in this Section 4 shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to any shares of stock and other securities, cash and property thereafter
deliverable in connection with this Note.  The provisions of this subsection
shall similarly apply to successive Changes of Control.
 
“Change of Control” means that Debtor shall, directly or indirectly, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
Debtor is the surviving corporation) another person, (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of Debtor to another person, (iii) allow another person to
make a purchase, tender or exchange offer that is accepted by the holders of
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the person or persons making or party to, or
associated or affiliated with the persons making or party to, such purchase,
tender or exchange offer), or (iv) consummate a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization or spin-off) with another person whereby such other person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other person or other persons making or
party to, or associated or affiliated with the other persons making or party to,
such stock purchase agreement or other business combination).
 
 
3

--------------------------------------------------------------------------------

 
 
 (e)           Debtor shall not issue fractional shares of Common Stock upon
conversion of this Note; rather, Debtor shall round up the number of shares
issued to the nearest whole number.
 
 (f)           In the event of an adjustment to the Conversion Price, Debtor
shall promptly deliver to the Holder a certificate, signed by its Chief
Financial Officer, setting forth the new Conversion Price and a calculation in
reasonable detail of the adjustment to the Conversion Price.
 
 (g)           Debtor shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of this
Note; provided that Debtor shall not be required to pay any tax that may be
payable in respect of any issuance of Common Stock to any person other than the
Holder or with respect to any income tax due by the Holder with respect to such
Common Stock.
 
5.           Conversion at the Option of the Debtor.  At any time after the
one-year anniversary of the date hereof, if and only if the Common Stock has
traded at an average price per share above two (2) times the Conversion Price
for sixty (60) consecutive days, then in lieu of any cash payments, Debtor may,
in full satisfaction of this Note, issue to the Holder (the “Maturity Date
Conversion”) a certificate representing such number of shares of Common Stock as
is equal to the quotient obtained by dividing (x) the entire principal amount of
this Note then outstanding, plus all accrued but unpaid interest thereon, by (y)
the Conversion Price in effect at such time.  The applicable provisions of
Section 4 shall apply with equal force to the Maturity Date Conversion.
 
6.           Events of Default.  (a)  Acceleration.  Upon the occurrence of any
of the following events (herein called “Events of Default”):
 
(i)           The Debtor shall fail to make full and timely payment of principal
of or interest on this Note or any of the other Notes when due and such failure
continues for a period of five (5) consecutive days;
 
(ii)          (A) The Debtor or any of its material subsidiaries shall commence
any proceeding or other action relating to it in bankruptcy or seek
reorganization, arrangement, readjustment of its debts, receivership,
dissolution, liquidation, winding-up, composition or any other relief under any
bankruptcy law, or under any other insolvency, reorganization, liquidation,
dissolution, arrangement, composition, readjustment of debt or any other similar
act or law, of any jurisdiction, domestic or foreign, now or hereafter existing;
or (B) the Debtor or any of its material subsidiaries shall admit the material
allegations of any petition or pleading in connection with any such proceeding;
or (C) the Debtor or any of its material subsidiaries shall apply for, or
consent or acquiesce to, the appointment of a receiver, conservator, trustee or
similar officer for it or for all or a substantial part of its property; or (D)
the Debtor or any of its material subsidiaries shall make a general assignment
for the benefit of creditors;
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)         (A) The commencement of any proceedings or the taking of any other
action against the Debtor or any of its material subsidiaries in bankruptcy or
seeking reorganization, arrangement, readjustment of its debts, liquidation,
dissolution, arrangement, composition, or any other relief under any bankruptcy
law or any other similar act or law of any jurisdiction, domestic or foreign,
now or hereafter existing; or (B) the appointment of a receiver, conservator,
trustee or similar officer for the Debtor or any of its material subsidiaries
for any of its property; or (C) the issuance of a warrant of attachment,
execution or similar process against any of the property of the Debtor or any of
its material subsidiaries, and the continuance of any such events for 60 days
undismissed, unbonded or undischarged;
 
(iv)        The Debtor breaches any of its representations and warranties made
under that certain Convertible Note Purchase Agreement, dated as of the date
hereof (the “Note Purchase Agreement”), by and between the Debtor and the
Holder; or
 
(v)         The Debtor shall fail to comply with any of its obligations under
this Note (other than repayment) or the Note Purchase Agreement, which failure
shall continue uncured for thirty (30) calendar days after notice thereof to the
Debtor.
 
then, and in any such event, the Holder, at the Holder’s option and without
written notice to the Debtor, may declare the entire principal amount of this
Note then outstanding together with accrued unpaid interest thereon immediately
due and payable, and the same shall forthwith become immediately due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived.  The Events of Default listed herein are solely for the
purpose of protecting the interests of the Holder of this Note.  If the Note is
not paid in full upon acceleration, as required above, interest shall accrue on
the outstanding principal of and interest on this Note from the date of the
Event of Default up to and including the date of payment at a rate equal to the
lesser of twelve percent (12%) per annum or the maximum interest rate permitted
by applicable law.  To remove any doubt, for purposes of this Section 6,
Environmental Quality Management, Inc. and Beacon Energy (Texas) Corp. shall be
deemed “material subsidiaries” of the Debtor.
 
 (b)           Non-Waiver and Other Remedies.  No course of dealing or delay on
the part of the Holder of this Note in exercising any right hereunder shall
operate as a waiver or otherwise prejudice the right of the Holder of this
Note.  No remedy conferred in this Note or the Note Purchase Agreement is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy conferred
herein or now or hereafter existing at law or equity or by statute or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
 (c)           Collection Costs; Attorney’s Fees.  In the case of an Event of
Default, if this Note is turned over to an attorney for collection, the Debtor
agrees to pay all reasonable costs of collection, including reasonable
attorney’s fees and expenses and all out-of-pocket expenses incurred by the
Holder in connection with such collection efforts, which amounts may, at the
Holder’s option, be added to the principal hereof.
 
7.           Cancellation.  Upon full satisfaction of the Debtor’s obligations
hereunder, the Holder shall promptly deliver or cause to be delivered to the
Debtor this Note for cancellation.
 
8.           Amendment; Waiver.  This Note may not be amended or modified or the
provisions hereof waived (either generally or in a particular instance and
either retroactively or prospectively) without the prior written consent of the
party against whom such amendment, modification, or waiver is sought to be
enforced; provided, however, that with respect to the Holder, amendments,
modifications and waivers must be consented to by at least two-thirds (2/3) of
the principal amount of the Notes then outstanding (the “Requisite Approval”)
and upon such approval, such amendment, modification and waiver shall be binding
on the Holder. All of the terms and provisions of this Note shall be applicable
to and binding upon each and every maker, Holder, endorser, surety, guarantor
and all other persons who are or may become liable for the payment hereof and
their respective successors and assigns.  The exercise of any remedies under
this Note may be made, only with the Requisite Approval.
 
9.           Lost Documents.  Upon receipt by the Debtor of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note or
any Note exchanged for it, and (in the case of loss, theft or destruction) of
indemnity reasonably satisfactory to it, and upon surrender and cancellation of
such Note, if mutilated, the Debtor will make and deliver in lieu of such Note a
new Note of like tenor and unpaid principal amount and dated as of the original
date of the Note.
 
10.           Miscellaneous.
 
 (a)           Severability.  In case any one or more of the provisions
contained in this Note should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.
 
 (b)           Notices and Addresses.  All notices, offers, acceptances and any
other acts under this Note (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressee in person, by FedEx or similar
receipted delivery, by facsimile delivery or, if mailed, postage prepaid, by
certified mail, return receipt requested, as follows:
 
 
6

--------------------------------------------------------------------------------

 
 
 
To Holder:
________________

 
________________

 
________________

 
Fax: ________________

 
 
To the Debtor:
EQM Technologies & Energy, Inc.

 
1800 Carillon Boulevard

 
Cincinnati, Ohio 45240

 
Fax: (513) 825-7495

 
 
With a copy to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP

 
Park Avenue Tower

 
65 East 55th Street

 
New York, New York 10022

 
Attn: Adam Finerman, Esq.

 
Fax: (212) 451-2222

 
or to such other address as any of them, by notice to the others may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
delivery in person or five (5) business days after mailing.
 
 (c)           Governing Law.  This Note and any dispute, disagreement, or issue
of construction or interpretation arising hereunder, whether relating to its
execution, its validity, the obligations provided therein or performance, shall
be governed and interpreted according to the law of the State of Delaware,
without regard to principals of conflicts of law.
 
 (d)           Binding Effect; Assignment.  This Note and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted
assigns.  Neither this Note nor any of the rights, interests or obligations
hereunder shall be transferred or assigned (by operation of law or otherwise) by
the parties hereto without the prior written consent of the other party.  Any
transfer or assignment of any of the rights, interests or obligations hereunder
in violation of the terms hereof shall be void and of no force or effect.
 
 (e)           Jurisdiction and Venue.  Each of the Holder and the Debtor (i)
agree that any legal suit, action or proceeding arising out of or relating to
this Note shall be instituted exclusively in the courts of the State of
Delaware, (ii) waive any objection to the venue of any such suit, action or
proceeding and the right to assert that such forum is not a convenient forum,
and (iii) irrevocably consent to the jurisdiction of the courts of the State of
Delaware in any such suit, action or proceeding, and further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding and agree that service of process upon them mailed by
certified mail to their respective addresses shall be deemed in every respect
effective service of process upon them in any such suit, action or proceeding.
 
 
7

--------------------------------------------------------------------------------

 
 
 (f)           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
manner, or be deemed to interpret in whole or in part any of the terms or
provisions of this Note.
 
 (g)           Waiver of Presentment.  Debtor and each surety, endorser and
guarantor hereof hereby waive all demands for payment, presentations for
payment, notices of intention to accelerate maturity, notices of acceleration of
maturity, demand for payment, protest, notice of protest and notice of dishonor,
to the extent permitted by law, except for those notices expressly provided for
herein.  No extension of time for payment of this Note or any installment
hereof, no alteration, amendment or waiver of any provision of this Note, except
in accordance with the Subordination Agreement, shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Debtor
under this Note.
 
 (h)           Forbearance.  Any forbearance by the holder of this Note in
exercising any right or remedy hereunder or under any other agreement or
instrument in connection with the Loan or otherwise afforded by applicable law
shall not be a waiver or preclude the exercise of any right or remedy by the
holder of this Note.  The acceptance by the holder of this Note of payment of
any sum payable hereunder after the due date of such payment shall not be a
waiver of the right of the holder of this Note to require prompt payment when
due of all other sums payable hereunder or to declare a default for failure to
make prompt payment.
 
 (i)           Acceleration.  At the election of the holder of this Note, all
payments due hereunder may be accelerated, and this Note shall become
immediately due and payable without notice or demand, upon the occurrence of an
Event of Default under this Note, which default is not cured within any grace
period expressly provided therefor.  In addition to the rights and remedies
provided herein, the holder of this Note may exercise any other right or remedy
in any other document, instrument or agreement evidencing or otherwise relating
to the indebtedness evidenced hereby in accordance with the terms thereof, or
under applicable law, all of which rights and remedies shall be cumulative.
 
 (j)           Construction.  This Note shall be construed without any regard to
any presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted.
 
 
8

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF EQM TECHNOLOGIES & ENERGY, INC.
CONVERTIBLE SUBORDINATED NOTE]
 
IN WITNESS WHEREOF, the Debtor has caused this Note to be made and issued in its
name on the date specified above.
 

 
EQM TECHNOLOGIES & ENERGY, INC.
         
By:
   
Name:
   
Title:
 





 
9

--------------------------------------------------------------------------------

 